DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office action based on application 16/892947 filed 6/4/2020.  
Claims 1-29 are pending and have been fully considered.
Information Disclosure Statement
IDS filed on 10/8/2021 have been considered by the examiner and copies of the Form PTO/SB/08 are attached to the office action.
Drawings
The Drawings filed on 6/4/2020 are acknowledged and accepted by the examiner.
Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-29 are rejected under 103(a) as being obvious over FREEL ET AL. (US 5961786) in view of VON HEBEL ET AL. (US PG PUB 20110277378) and MILLS (US PG PUB 20100162625) in its entirety.  Hereby referred to as FREEL, VON HEBEL and MILLS.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Regarding claims 1-29:
FREEL teaches in the abstract and FIG. 1 a new method and apparatus for the fast pyrolysis of carbonaceous materials involving rapid mixing, high heat transfer rates, precisely controlled short uniform residence times and rapid primary product quench in an up-flow, entrained-bed, transport reactor with heat carrier solids recirculation. A carbonaceous feedstock, a non-oxidative transport gas and inorganic particulate heat supplying material are rapidly mixed in a reactor base section, then transported upward through an entrained-bed tubular reactor. A cyclonic hot solids recirculation system separates the solids from the non-condensable gases and primary product vapors and returns them to the mixer. Product vapors are rapidly quenched to provide maximum yields of liquids, petrochemicals, high value gases and selected valuable chemicals. 
FREEL teaches in col. 7 ln 5 - 50 a process for the rapid thermal processing of carbonaceous material in a thermal process reactor, the reactor having a mixing section and a reactor section comprising the steps of: a) introducing a primary stream of carbonaceous material and a secondary stream of upwardly flowing inorganic particulate heat supplying material into the mixing section in the relative absence of oxygen, the ratio of the mass of inorganic heat supplying material: mass of carbonaceous feedstock greater than 12:1; b) maintaining the stream of carbonaceous material in contact with the secondary stream of heat supplying material through the reactor section to cause transformation of the carbonaceous material to a product stream;  c) separating the product stream from the beat supplying material by separation means at the exit of the reactor section such that the average residence time of contact between the carbonaceous material and the heat supply material is less than 2.0 seconds and the temperature of the products is reduced after exiting from the reactor section to less than 300 C in less than 0.1 seconds; d) recycling the heat supplying material to the mixing section.  In various embodiments, the inorganic particulate heat supplying material is sand, sand and catalytic solids, alumina-silica catalyst or other inorganic catalyst, the ratio of the mass of inorganic heat supplying material: mass of carbonaceous feedstock is between 12:1 and 200:1, the heating rate of the carbonaceous material in the mixing section and reactor section is greater than 1000 C per second, the average residence time of the carbonaceous material and the primary products in the mixing section and reactor section is between 0.03 and 1.8 seconds, the temperature in the reaction section is between 350 C and 1000 C, the rate of carbonaceous material reaction (biomass throughput) is greater than 800 lb/hr sq. ft. of reactor cross-section, the product stream liquid yield from wood or wood-derived biomass is greater than 65 wt %, the carbonaceous material is a particulate material, an atomized liquid, a vapour, or a non-condensible gas and the carbonaceous material is selected from any one of or a combination of ground wood, coal, heavy oil, petroleum derived liquids, biomass derived liquids, lignin, plastics or polymers, tires, municipal solid waste, refuse-derived fuel (RDF) and industrial residues. In a preferred embodiment, the biomass throughput is 1700-2500 lb/hr sq. ft. 
FREEL teaches in col. 1 ln 55 - col. 2 ln 3 fast pyrolysis is a generic term that encompasses various methods of rapidly imparting a relatively high temperature to feedstocks for a very short time, then rapidly reducing the temperature of the primary products before chemical equilibrium can occur. By this approach the complex structures of carbonaceous feedstocks are broken into reactive chemical fragments which are initially formed by depolymerization and volatilization reactions, but do not persist for any significant length of time. Thus, non-equilibrium products are preserved, and valuable, reactive chemicals, chemical intermediates, light primary organic liquids, specialty chemicals, petrochemicals, and/or high-quality fuel gases can be selected and maximized at the expense of the low-value solids (char, coke, etc.), and heavy secondary organic liquids (tars, creosotes, etc.). 
FREEL teaches in col. 9 ln 51-57 typically, there is no oxidation (combustion) occurring in the mixing and reaction zones to supply direct process heat as preferably there is very little oxygen present. Direct or indirect combustion of char or gas, or externally supplied fuel, or indirect electrical resistance heating, may be employed to heat the recirculated solids before they are injected into the mixing section (16).
FREEL teaches a process for the rapid thermal processing of carbonaceous material in a thermal process reactor; however, FREEL does not explicitly state that the first product is an alkane rich product stream, but it is within the scope of FREEL as taught by VON HEBEL.
VON HEBEL teaches a process for liquefying a cellulosic material and its products; as in para [0011] provides a product comprising: para [0012] - (a) in the range from 20 to 80 wt % of a monomeric fraction containing one or more monomeric compounds having a molecular weight (Mw) of less than or equal to 250 Dalton (Da); para [0013] - (b) in the range from 20 to 80 wt % of an oligomeric fraction containing one or more oligomeric compounds having a molecular weight (Mw) of more than 250 Dalton (Da), wherein the percentage of saturated carbon atoms in the oligomeric fraction is more than or equal to 35%, based on the total amount of carbon atoms present. 
VON HEBEL teaches in para [0056] the source of hydrogen may be any source of hydrogen known to be suitable for hydrogenation purposes. It may for example include hydrogen gas, but also an hydrogen-donor such as for example formic acid. Preferably the source of hydrogen is a hydrogen gas. Such a hydrogen gas can be applied in the process of the invention at a partial hydrogen pressure that preferably lies in the range from 2 to 200 bar (absolute), more preferably in the range from 10 to 170 bar (absolute), and most preferably in the range from 30 to 150 bar (absolute). A hydrogen gas can be supplied to a liquefaction reactor co-currently, cross-currently or counter-currently to the cellulosic material. Preferably a hydrogen gas is supplied counter-currently to the cellulosic material. 
VON HEBEL teaches in para [0014] a process for producing a biofuel component from a cellulosic material, which process comprises (a) contacting the cellulosic material simultaneously with an acid catalyst, a solvent mixture containing water and a co-solvent comprising one or more polar solvents, a hydrogenation catalyst and a source of hydrogen to produce a liquefied product; (b) obtaining one or more monomeric compounds and/or one or more oligomeric compounds from the liquefied product obtained in step a) to produce a second product comprising one or more monomeric compounds and/or one or more oligomeric compounds; (c) hydrodeoxygenating and/or cracking at least part of the second product obtained in step b) to produce a fuel component and/or fuel component precursor; (d) blending and/or processing the fuel component and/or the fuel component precursor in the preparation of a biofuel. 
VON HEBEL teaches in para [0064] if desired the monomeric products and oligomeric products may be conveniently separated from each other using one or more membranes. For example, monomeric compounds and/or optionally water can be separated from any C9-C20 oligomeric compounds and C20+ oligomeric compounds by a ceramic membrane or a polymeric membrane. The C9-C20 oligomers and the C20+ oligomers can conveniently be separated from each other with for example a polymer grafted ZrO2 membrane. The use of membranes for these separations can advantageously improve the energy efficiency of the process. 
VON HEBEL teaches in para [0080] the product contains a mixture of two or more monomeric compounds. The monomeric compounds can include cyclic, branched and/or linear compounds. The monomeric compounds preferably have from 1 to 20 carbon atoms. For example, the monomeric compounds preferably include C4 monomeric compounds, C5-C6 monomeric compounds and/or lignin fragments. Preferably the monomeric compounds include tetrahydropyran (oxane) and/or substituted furane compounds, substituted tetrahydrofurane compounds, substituted tetrahydropyran compounds, substituted phenol compounds, substituted guaiacol (orthomethoxyphenol) substituted syringol (di-orthomethoxy phenol) and/or various alcohols, ketones, carboxylic acids or carboxylate esters. More preferably the monomeric compounds comprise substituted tetrahydrofurane, substituted tetrahydropyran, substituted guaiacol and/or substituted syringol in an amount of more than or equal to 20 wt %, still more preferably more than or equal to 50 wt % and most preferably more than or equal to 70 wt %, based on the total weight of monomeric compounds. 
Therefore before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to recognize VON HEBEL process and apparatus for the production of cellulosic material, and FREEL apparatus and process to operate and function as the claimed invention, and the motivation to combine is that both FREEL and VON HEBEL are from the same endeavor of an apparatus and process for biomass; and one of ordinary skilled in the art would recognize FREEL and VON HEBEL to be used according to the formulator desire, as well as being combinable, and the motivation is taught in MILLS by disclosing in para [0008] that the addition of a secondary reactor will enable greater flexibility in the operation of the reactor coil in respect to particular gas products which can be formed in the operating conditions to reach such product gas.  Such as in para [0071] FIG. 9a is a process flow diagram of the present invention preferred embodiment biomass fast pyrolysis system 500 which allows for higher process efficiency and greater flexibility in controlling product characteristics such as initial boiling points, controlled moisture content, and flash points. Biomass vegetative material 501 is harvested and brought to the process in a chipped form. The biomass vegetative matter is dried and size reduced in a pre-processing step 503. The pre-processed biomass vegetative matter is pressurized by using various devices such as lock hoppers or tapered screws 505. The pressurized material is screw fed 507 into the non-recirculating riser reactor lower section 513 where it is contracted by hot heat carrier solids 509 which are fluidized by compressed syngas 511. The rapid heat up of the biomass vegetative material causes the release of its volatile gases which transport the resulting char and heat carrier solids up the non-recirculating riser reactor 515. These solids laden pyrolysis gases exit riser reactor upper section 517 to one or more cyclones 519. The cyclone(s) 519 separate(s) the char and heat carrier solids from the pyrolysis gases, conveying to a surge tank 521, where the level 527 is controlled by valve 525. The char laden heat carrier stream 529 is conveyed to the char combustor 531. A blower 555 is used to deliver compressed air 535 to the char combustor where the combustion of the char takes place leaving an ash particulate and thus reheating the heat carrying solids. The combustor air is preheated by a syngas fired indirect contact air preheater 557. Char combustor cyclones 533 are used to separate the resultant ash and heat carrier fines from the heat carrier stream. The resultant ash laden flue gases are exhausted from the process in stream 561. The reheated heat carrier solids dropped into a solid cooler 523 where air, stream 537, is used as the fluidizing agent, which elutriates the fines and completes the combustion of any remaining char, exhausting the dust laden flue gas to stream 539. The solid cooler is also used to take a condensate stream 541 preheated to near saturated conditions and generate a steam 547. The steam generation can be aided by the further use of syngas by incorporating an indirect fired pre-heater economizer 543 and an indirect fired super-heater 545. The warm heat carrier solids are returned by a down-comer 549 and flow controlled by a slide gate valve 551, used to control the non-recirculating riser reactor exit temperature 581. Make-up heat carrier 559 is added to the char combustor to replenish the fines lost in the char combustor cyclone and exhaust.
In addition, reversal, duplication and rearrangement of parts is not patentable, In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification.).  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a “web” which lies in the joint, and a plurality of “ribs” projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). However, “[t]he mere fact that a worker in the art could rearrange the parts of the reference device to meet the terms of the claims on appeal is not by itself sufficient to support a finding of obviousness. The prior art must provide a motivation or reason for the worker in the art, without the benefit of appellant’s specification, to make the necessary changes in the reference device.” Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984).
Finally, the claimed changes in the sequence of performing steps is considered to be prima facie obvious because the time at which a particular step is performed is simply a matter of operator preference, especially since the same result is obtained regardless of when the step occurs. See Ex parte RUBIN, 128 USPQ 440 (Bd. App. 1959). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771  


/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771